DETAILED ACTION
Documents Examined
The Specification, Drawings, Abstract, and Claims filed on 9/3/2019 are being examined.
Claim Objections
Claims 1-14 are objected to under 37 C.F.R. 1.75(i) for not separating each element or step by a line indentation.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6, 10, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites “to form more smooth, gradual curved surfaces”, it is unclear what the surfaces are more smooth and gradual relative to.  The word “more” implies a comparison but the claims are silent on what the surfaces are more smooth and gradual than.  This rejection can be overcome by deleting “more”.
Claim 10 recites “other devices necessary for daily life”, it is unclear what the metes and bounds of “other devices necessary for daily life” are.  The specification states the handle “may be adapted to accomplish different tasks necessary for daily life” in Paragraph 0061 and includes a razor, but it is not clear what else is considered necessary for daily life.  This rejection can be overcome by deleting the limitation.
Claim 14 recites the limitation "the single ply or multiple ply paper" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  Claim 14 depends from claim 12 while claim 13 is the first claim to introduce the paper, it appears claim 14 should depend from claim 13 instead of claim 12 and will be examined as such.  If applicant wishes claim 14 to still depend from claim 12, it is unclear how a single or multiple ply paper could be a grating device.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-10 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haber (US 2,441,268).
Regarding claim 1, Haber discloses an ergonomic handle scraper (Figures 1-3, below) comprising a right topside surface (A), a left topside surface (B), front topside surface (C), left underside surface (I), right underside surface (H), and a front underside surface (D). 
Regarding claim 2, Haber discloses a generally concave, arched or vaulted surface area that forms a portion of the underside of the device (bottom surface in Figure 2); a generally convex, arched or vaulted surface area forms a portion of the topside of the device (E); wherein the topside and underside meet, forming a perimeter edge surface around the device (Figures 1-4). 


    PNG
    media_image1.png
    626
    543
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    221
    278
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    289
    366
    media_image3.png
    Greyscale


Regarding claim 3, Haber discloses an ergonomic handle scraper (Figures 1-4, above) comprising a topside convex surface (E), an underside concave surface (bottom surface in Figure 2), a perimeter edge surface (K), a right topside surface (A), a left topside surface (B), a front topside surface (C), a front end (end with C), a gripping end (end with 14), a cavity (G), a left underside surface (I), a right underside surface (H), and a front underside surface (D). 
Regarding claim 4, Haber discloses the perimeter edge surface meeting the underside concave surface at the greatest depth of the concave surface (greatest depth from 34 to 15 in Figure 2). 
Regarding claim 5, Haber discloses the topside right surface, topside left surface, topside front surface, underside left surface, underside right surface, underside front surface all which may be flat, angular, or curved (curved surfaces). 
Regarding claim 6, Haber discloses the topside convex surface and the underside concave surface constructed to form more smooth, gradual curved surfaces (Figures 1-4). 
Regarding claim 7, Haber discloses the topside convex surface and underside concave surface constructed to form an arched, angular, or vaulted surfaces (arched). 
Regarding claim 8, Haber discloses the perimeter edge surface constructed to form a front left corner and front right corner (K). 
Regarding claim 9, Haber discloses the perimeter edge surface incorporating a blade or cutting edge (K, 14 in Figure 4 and 14a in Figure 6, column 2 lines 14-17) into the edge perimeter surface. 
Regarding claim 10, Haber discloses a fork, spoon, knife, shaving razor, brush bristles, comb or writing utensils or other devices necessary for daily life (scouring/scrubbing, column 1 lines 2-3 and Figure 1). 
Regarding claim 12, Haber discloses a grating device (steel wool, Figure 1). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Haber (US 2,441,268) in view of Vargas et al. (US 10,595,623 B2).  
Regarding claim 11, Haber discloses all of the limitations but does not disclose one or more paintbrush, bristle brush, or foam brush.  However, Vargas et al. discloses a similar device (Figures 1-6, handle adapted to receive a cleaning material) that includes one or more paintbrush, bristle brush, or foam brush (column 1 line 41) for the purpose of cosmetic applications and artistic effects (Abstract, lines 8-11).  It would have been obvious for a person of ordinary skill in the art before the time of the applicant’s filing to modify Haber by utilizing one or more paintbrush, bristle brush, or foam brush, as disclosed by Vargas et al., for the purpose of using the handle with different items to allow the handle to have multiple uses instead of just scraping/scouring.  The combination would result in the handle of Haber using the brush of Vargas et al. for cleaning or applying makeup instead of the steel wool of Haber.
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Haber (US 2,441,268) in view of Hasenoehrl et al. (US 8,877,316 B2).  
Regarding claims 13 and 14, Haber discloses all of the limitations but does not disclose single ply or multiple ply paper and for use as a personal hygiene wipe and the single ply or multiple ply paper impregnated with medicines, ointments, salves, or creams.  However, Hasenoehrl et al. discloses a similar device (scrubbing pad that can be used with a handle, column 3 lines 10-13) that includes single ply or multiple ply paper (column 6 lines 7-11) and for use as a personal hygiene wipe and the single ply or multiple ply paper impregnated with medicines, ointments, salves, or creams (column 62 lines 47-51 and column 63 lines 10-14 and 18-27) for the purpose of cleaning makeup from the face (column 62 lines 50-51) and treating the face with cream (column 63 lines 10-14).  It would have been obvious for a person of ordinary skill in the art before the time of the applicant’s filing to modify Haber by utilizing single ply or multiple ply paper and for use as a personal hygiene wipe and the single ply or multiple ply paper impregnated with medicines, ointments, salves, or creams, as disclosed by Hasenoehrl et al., for the purpose of cleaning makeup from the face (column 62 lines 50-51) and treating the face with cream (column 63 lines 10-14).  The combination would result in the handle of Haber using the paper of Hasenoehrl et al. for cleaning instead of the steel wool of Haber.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because they disclose similar handles with scrapers, brushes, or every day devices.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Hodge can be reached on (571) 272-2097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.